Citation Nr: 1619301	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This case was previously before the Board in August 2013 and June 2015, at which time the claim was remanded for additional development.  The requested development was completed, and the case has been returned to the Board for further appellate action

The issues of entitlement to service connection for a traumatic brain injury and a fractured mandible are addressed in a separate decision because the attorney representing the Veteran on those issues has limited representation, which does not include the above-captioned issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for obstructive sleep apnea, which he asserts had its onset during service, or alternatively, was caused or aggravated by an in-service traumatic brain injury.

A June 1998 VA psychiatric treatment record indicates that the Veteran reported to a VA outpatient clinic within the Minneapolis VA Healthcare System complaining of fatigue, snoring, and long sleep hours.  The treatment provider noted that a review of a previous polysomnography study revealed snoring and numerous spontaneous arousals, but no significant sleep-disordered breathing.  The Veteran was referred to another treatment provider for additional testing and consideration of an oral appliance in light of the Veteran's history of snoring.  

An October 1998 Minneapolis VA treatment record indicates that the Veteran complained of excessive snoring and poor sleep.  It was noted that the Veteran recently underwent a sleep study and was scheduled to be evaluated later that day for snoring.  

A review of the record reveals no records of treatment from the Minneapolis VA Healthcare System dated prior to June 1998 or any records pertaining to the follow-up visit referenced in the October 1998 treatment record.  Indeed, the January 2011 rating decision and subsequent statements of the case indicate that the RO only obtained records of treatment from the Minneapolis VA Healthcare System dated November 2008 through August 2010.  Because there is an indication that there may be additional relevant VA treatment records which have not been obtained, the Board finds that a remand is necessary in order to request all outstanding records of treatment from the Minneapolis VA Healthcare System dated prior to November 2008 and after August 2010.  

In a written statement received in October 2010, the Veteran indicated that he first received a diagnosis of sleep apnea around 2004.  He stated that the sleep study leading to the diagnosis was performed at CentraCare Hospital in Long Prairie, Minnesota.    

An April 2005 private treatment record indicates that the Veteran reported to the CentraCare Hospital emergency department complaining of difficulty breathing and tightness in his chest after inhaling smoke during a house fire.  The assessment included smoke inhalation, fire extinguisher inhalation injury, and obstructive sleep apnea.  It was noted that the treatment provider "will let [the Veteran] use a CPAP machine for sleep apnea."  

In a November 2010 letter, the RO requested that the Veteran submit records of treatment from CentraCare Hospital or provide an authorization for VA to obtain such records.  Although the Veteran's VA treatment records appear to include some treatment records from CentraCare Hospital, there is no indication the Veteran ever submitted complete records of treatment from CentraCare Hospital or an authorization to obtain such records.  Indeed, neither the January 2011 rating decision nor any subsequent statements of the case indicate that CentraCare treatment records were among the evidence considered when adjudicating the above-captioned claim.  Therefore, on remand, the AOJ should again request that the Veteran submit these records or authorize VA to obtain them.

Given the records development being conducted on remand, the Board finds that an additional medical opinion should be obtained taking into account all of the evidence, including the lay statements regarding the Veteran snoring since basic training and being attacked during service and waking during the night gasping for air ever since.  

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance as necessary, the AOJ must attempt to obtain:

a.)  all outstanding records of treatment from the Minneapolis VA Healthcare System dated prior to November 2008 and after August 2010.  

b.) all records of treatment from CentraCare Hospital in Long Prairie, Minnesota.    

All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the Veteran.  See 38 C.F.R. § 3.159(e).

2.  Thereafter, the claims file, including any records received pursuant to this Remand, must be provided to an appropriate examiner in order to obtain a medical opinion as to the etiology of the Veteran's sleep apnea.  After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that obstructive sleep apnea was incurred in or otherwise related to the Veteran's active military service.

The opinion must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the lay statements of record pertaining to symptoms of snoring during service and the Veteran's report of awakening gasping for air after an altercation during service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  If the examiner determines that examination of the Veteran is required before offering an opinion then an examination should be scheduled.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for obstructive sleep apnea must be readjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


